       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                             CENTRAL DIVISION


 SMASH TECHNOLOGY, LLC, a Nevada
 limited liability company; and MICHAEL
 ALEXANDER, an individual,


                       Plaintiffs,                    ORDER ADOPTING REPORT &
                                                         RECOMMENDATION
 vs.

                                                        Case No. 2:19-cv-105-TC-JCB
 SMASH SOLUTIONS, LLC, a Delaware
 limited liability company; JERRY “J.J.”
 ULRICH, an individual; SMASH
 INNOVATIONS, LLC, a Wyoming limited
 liability company; and FERACODE, LLC, a
 Utah limited liability company,

                       Defendants.


       Defendants filed motions for summary judgment and for sanctions, and the court referred

those motions to United States Magistrate Judge Jared Bennett under 28 U.S.C. § 636(b)(1)(B)

and Federal Rule of Civil Procedure 59(b)(1). On May 7, 2021, Judge Bennett issued a Report

and Recommendation (R&R) (ECF No. 108), and the parties had fourteen days to file objections

to the R&R. No party filed an objection.

       As required by Rule 59(b)(3), the court must apply a de novo standard of review to

determine whether the recommendation is correct. Now, having considered the R&R and

Defendants’ motions, the court adopts the Report and Recommendation and ORDERS as

follows:

       1. The Motion for Summary Judgment and Motion for Sanctions filed by the Smash

           Solutions Defendants (Smash Solutions LLC, Jerry Ulrich, and Smash Innovations


                                               1
   LLC) (ECF No. 101) is GRANTED IN PART AND DENIED IN PART.

   Specifically, the court orders that:

       a. Smash Solutions Defendants’ request for sanctions under Federal Rule of

           Civil Procedure 37(b)(2)(A) is granted.

       b. Smash Solutions Defendants’ request for dismissal with prejudice of

           Plaintiffs’ claims against them (Claims One through Twelve of the Amended

           Complaint (ECF No. 50)) is granted.

       c. Smash Solutions’ request for a declaratory judgment (set forth in Smash

           Solutions’ First Cause of Action in its Amended Counterclaim (ECF No. 59))

           is denied.

       d. Smash Solutions’ Second Cause of Action in its Amended Counterclaim

           (“Injunctive Relief”) is dismissed.

2. Plaintiffs’ Amended Complaint (ECF No. 50) is DISMISSED WITH PREJUDICE.

3. Defendant Feracode, LLC’s Motion for Summary Judgment and for Sanctions (ECF

   No. 103) is GRANTED.

4. Defendant Smash Solutions, LLC’s remaining counterclaims (the Third, Fourth,

   Fifth, and Sixth Causes of Action in ECF No. 59) and Defendant Jerry Ulrich’s

   counterclaims (ECF No. 60) are not affected by this order and continue to be asserted

   against Plaintiffs.

DATED this 15th day of July, 2021.

                                      BY THE COURT:



                                      TENA CAMPBELL
                                      U.S. District Court Judge


                                          2
